— Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 14, 1974, ruling claimant ineligible to receive benefits effective March 26, 1973, upon the ground that she was not totally unemployed, and further holding that claimant had willfully made false statements in order to obtain benefits and was overpaid, and referring the matter back to the local office for computation of the amount of overpayment and penalty to be imposed. Whether or not one is totally unemployed within the meaning of section 522 of the Labor Law is a factual issue within the sole province of the board, and its determination must be sustained, if supported by substantial evidence (Matter of Carasso [CatherwoodJ 23 AD2d 935, 936). The same principles apply to a determination as to whether or not failure to disclose self-employment was a willful concealment made in order to obtain benefits (Matter of Newman [Catherwood] 24 AD2d 1042). Since the board’s determinations here are supported by substantial evidence, we must affirm. Decision affirmed, without costs. Greenblott, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.